Citation Nr: 9906121	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-07 495	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a skin disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1955 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that the veteran had not 
submitted new and material evidence to warrant reopening the 
claim for service connection for a skin disorder.  

By October 1979 rating decision, the RO denied the veteran's 
original claim of service connection for a skin disorder.  In 
May 1996 the Board remanded the case to the RO to conduct a 
de novo review of the claim, based on a finding that there 
had been no prior final adjudication of the veteran's claim, 
as there was no evidence that he had been notified of the 
October 1979 denial.  The Board notes that the RO has 
complied with the terms of the remand.  In September 1998, 
after conducting a de novo review of the evidence claims 
folder, the RO issued a rating decision and a supplemental 
statement of the case, denying service connection for 
multiple seborrheic keratoses and lentigos.  The record 
reflects that the supplemental statement of the case was 
mailed to the veteran.  Hence, there has been a final 
adjudication of the claim for service connection for a skin 
disorder, and the appeal is now properly before the Board.


REMAND

The veteran contends that his skin disorder was incurred in 
service, due to excessive exposure to the sun.  He claims 
that he did not have a skin disorder when he entered service, 
but that a skin disorder was noted on his separation 
examination.  

On VA examination in May 1997, the veteran reported that 
while in Vietnam he worked without a shirt, thereby exposing 
his arms, face and back to the sun, and causing pigmented 
patches of skin.  He claimed he had several lesions removed 
by his private physician, Dr. Ed Kitces.  Multiple flat, 
lightly pigmented, lesions were noted on his face, back, 
arms, and chest.  The lesions were noted to be asymptomatic.  
The diagnosis was multiple seborrheic keratoses and lentigos, 
with no evidence of malignant lesions, no evidence of viral 
infection, and history of benign lesions removed from the 
skin, 1995.

The threshold question in any claim for service connection is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

On review of the record, it appears that the claim for 
service connection for a skin disorder is not well-grounded.  
There is no nexus evidence, i.e., no medical evidence showing 
that a current skin disability is related to service.  This 
Remand serves as notice to the veteran of the requirements 
necessary for a well-grounded claim for service connection.  
Ordinarily, when a claim is not well grounded, the duty to 
assist is not triggered, and the claim is denied on the 
record.  Nonetheless, in any claim for service connection 
there is certain development which must be accomplished even 
before the matter of well-groundedness is addressed.  

In his April 1992 personal statement, seeking to reopen the 
claim of service connection for a skin disorder, and in the 
October 1993 notice of disagreement, the veteran claimed that 
he has been treated at the Richmond VA medical center (VAMC) 
for a skin disorder, since his discharge from service in 
1979.  The record reflects that in June 1992 the RO requested 
a treatment record from the Richmond VAMC, for May 23, 1992 
only.  The RO subsequently received a response from the 
Richmond VAMC, indicating that there were no outpatient 
treatment records, for the veteran, for that date.  There are 
a few Richmond VAMC records in the file, presumably obtained 
to support other unrelated claims, however these are only 
dated from March 1984 to July 1984.  There are no other 
treatment records from the Richmond VAMC in the file.  
Because such records are constructively of record, and may 
contain information to support the veteran's contentions, 
they must be obtained.  Bell v. Derwinski, 2Vet. App. 611 
(1992).

A review of the record shows that there are two pieces of 
paper containing copies of several black and white 
photographs.  It appears that these undated and unmarked 
pieces of paper have recently been associated with the claims 
folder, however, there is no indication as to the 
significance, if any, of such photographs.  It is unclear 
whether these are pictures of the veteran and whether they 
pertain to this appeal.  

The Board notes that this matter was previously remanded to 
the RO in May 1996 to rectify a procedural error.  The 
Board's initial review of the appeal, prior to the May 1996 
remand, did not include a review of the file on the merits.  
Hence, upon review of the appeal on the merits, the Board has 
noted the aforementioned discrepancies.  The Board regrets 
the necessity to once again remand this case for additional 
development, and recognizes that another remand will only 
further delay adjudication of the veteran's appeal, which has 
been pending since 1992.  However, there has been a failure 
to procure named VAMC treatment records, thus rendering the 
record incomplete and impeding the Board's review.  This 
developmental deficiency must be addressed prior to the Board 
rendering a decision.  

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for a skin disorder 
since May 1996.  The RO should obtain 
copies of all pertinent records from the 
identified treatment sources, and 
associate them with the claims folder.  
This should specifically including 
complete and current treatment records 
from the Richmond VAMC (dating back to 
1979), and complete and current treatment 
records from the private doctor (Dr. 
Kitces) reported by the veteran on VA 
examination in May 1997.

2.  The RO should determine the 
origination and significance, if any, of 
the two pages of black and white 
photographs.  If necessary, the RO should 
contact the veteran and ask him to 
explain the subject matter and 
significance of the photographs.  

3.  If any of the additional records 
associated with the file support the 
veteran's contentions that a skin 
disorder is related to service, then he 
should be scheduled for a VA examination 
by a dermatologist to determine the 
nature and etiology of any current skin 
disorder.  The claims file must be 
available to (and reviewed by) the 
examiner.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any skin disorder is 
related to service.  The examiner should 
explain the rationale for all opinions.

4.  Following completion of the 
foregoing, the RO should review the 
veteran's claim.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further review. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


